Citation Nr: 0927334	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-16 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for alcoholism.


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for alcoholism and asbestos exposure.  The Veteran 
submitted a notice of disagreement with the denial of service 
connection for alcoholism in April 2008 and perfected his 
appeal in June 2008.


FINDING OF FACT

The Veteran filed his claim for service connection for 
alcoholism in June 2007, after the passage of Congressional 
legislation prohibiting the grant of direct service 
connection for alcohol abuse based on claims filed on or 
after October 31, 1990.


CONCLUSION OF LAW

Alcoholism was not, as a matter of law, incurred in or 
aggravated by active service.  
See 38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.310(a) (2008); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The July 
2007 notice letter informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

A notice letter dated in July 2007 informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because, as discussed below, alcoholism was not incurred in 
or aggravated by active service as a matter of law.  See 
Sabonis, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

The Veteran alleges that his alcoholism is the result of his 
active service.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed after October 31, 
1990, [as in this case] payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(d) (2008).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368, 1375-81 (Fed. Cir. 2001).  The Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Id. at 1381.  The Federal 
Circuit further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.

The Veteran received substance abuse treatment at a VA 
Medical Center in 2007.  The Veteran also reported being 
treated for substance abuse in the past.  See VA Medical 
Center treatment records; July 26, 2007 to November 13, 2007.  
Service treatment records indicate the Veteran was diagnosed 
with alcohol dependence during active service and that he 
attended alcohol rehabilitation in 1992.  
See service treatment record; July 31, 1992, narrative 
summary; Standard Form 502; September 11, 1992.  Even 
conceding that the Veteran's alcoholism began in service, the 
above-cited legislation enacted by Congress expressly 
prohibits the grant of direct service connection for alcohol 
or drug abuse based on claims filed on or after October 31, 
1990, and requires that a disability resulting from drug or 
alcohol abuse be regarded as the product of willful 
misconduct.  As to direct service connection, the claim must 
be denied as there is no entitlement under the law.  
See Sabonis, 6 Vet. App. at 430.  Additionally, the Veteran 
has not claimed that his alcoholism is secondary to a 
service-connected disease or injury, nor has service 
connection been established for any disease or injury.  
Therefore the Veteran cannot succeed on a claim of 
entitlement to service connection for alcoholism on a 
secondary basis.  See Allen, 237 F.3d at 1375-81.

The above-referenced legislation expressly prohibits the 
grant of direct service connection for alcohol or drug abuse 
based on claims filed on or after October 31, 1990.  The 
Veteran filed his claim of service connection for alcoholism 
in July 2007, after the OBRA changes went into effect.  
Therefore, service connection on a direct basis must be 
denied as a matter of law.  See Sabonis, supra.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, service 
connection on a direct basis is denied as a matter of law.  
See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for alcoholism is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


